Citation Nr: 0723311	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-12 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cardiac 
disability as due to undiagnosed illness; and if so, whether 
the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for costrochrondritis 
as due to undiagnosed illness; and if so, whether the claim 
may be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dermatitis; and if 
so, whether the claim may be granted.

4.  Entitlement to service connection for a bilateral knee 
disability to include as due to undiagnosed illness.

5.  Entitlement to service connection for a bilateral eye 
disability to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The Board notes that in July 1999, the RO received the 
veteran's original claim for service connection for 
undiagnosed illnesses resulting from his period in the 
Persian Gulf.  The conditions identified in the claim 
included a skin condition, a sleep disorder, a lung 
condition, and a heart condition.  In addition, the veteran 
was seeking service connection for post-traumatic stress 
disorder (PTSD).  On a VA Form 21-526, Veteran's Application 
for Compensation or Pension, received in September 1999, the 
veteran elaborated on the nature of sickness or disease as 
dermatitis, PTSD, lung/breathing problems, sleep disorder, 
heart problems, elevated CPK, and costrochrondritis.  By an 
April 2001 rating decision, service connection was denied for 
dermatitis, PTSD, lung/breathing problems, sleep disorder, 
heart problems, CPK, and costrochrondritis on a direct basis 
and as due to an undiagnosed illness.  The veteran did not 
appeal this decision.

In May 2002, the RO received the veteran's claim for service 
connection for chronic chest pain, chronic fatigue, joint 
pain/crepitus, blurred vision, and irregular heart beat.  On 
a VA Form 21-526 received in February 2003, the veteran noted 
chronic chest pain, chronic fatigue, joint pain/popping 
joints, blurred vision, irregular heartbeat, and skin 
condition as disabilities he was claiming.  The Board finds 
that the veteran's requests for service connection for a skin 
condition, chronic chest pain, and irregular heart beat are, 
in essence, requests to reopen finally denied claims, and 
have been recharacterized as such above.  
    
The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
cardiac disability as due to undiagnosed illness, whether new 
and material evidence has been submitted to reopen a claim 
for service connection for costrochrondritis as due to 
undiagnosed illness, and whether new and material evidence 
has been submitted to reopen a claim for service connection 
for dermatitis as due to undiagnosed illness are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with bilateral 
retropatellar pain syndrome which has not been related by 
competent medical evidence to active service.

2.  The veteran is currently diagnosed with meibomian gland 
dysfunction, dry eye syndrome, and blepharitis which have not 
been related by competent medical evidence to active service. 


CONCLUSIONS OF LAW

1.  Bilateral retropatellar pain syndrome was not incurred in 
or aggravated by active service and is not presumed due to an 
undiagnosed illness as a result of service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.317 (2006).

2.  Meibomian gland dysfunction, dry eye syndrome, and 
blepharitis were not incurred in or aggravated by active 
service and are not presumed due to an undiagnosed illness as 
a result of service in the Southwest Asia Theater of 
operations during the Persian Gulf War. 38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Letters dated in February 
2000, January 2001, March 2003, and February 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).    

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The January 2005, June 2005 and February 2006 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in May and June 2003; August and October 2004; 
and February, March, and August 2005. 38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2011.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis. A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome; or any 
diagnosed illness found by VA to warrant a presumption of 
service connection. Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations. 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

If there is a diagnosis for the claimed disability, it is not 
an undiagnosed illness and the claim will be evaluated under 
the usual provisions for service connection.  Since  
bilateral retropatellar pain syndrome, meibomian gland 
dysfunction, and dry eye syndrome are diagnosed conditions, 
service connection cannot be granted under the presumptive 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Service connection on a direct basis means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  The first question that must be 
addressed, therefore, is whether incurrence of a bilateral 
knee and/or a bilateral eye disease or injury is factually 
shown during service.  The Board concludes it was not.   

With respect to the veteran's knees, the service medical 
records are absent complaints, findings or diagnoses of any 
knee pathology during service.  On the clinical examination 
for separation from service, the veteran's lower extremities 
were evaluated as normal.  

With respect to the veteran's eyes, the Board cannot conclude 
a "chronic" condition was incurred during service.  Service 
medical records indicate that the veteran presented on 
October 4, 1988 with complaints of irritation and pain in 
right eye.    The veteran was in a close combat drill and 
said dust went into his eye.  The veteran's eye was flushed, 
and fiber matter was removed from the upper lid.  The 
assessment was corneal abrasion, right eye.  A patch and 
polysporin ointment were prescribed.  The veteran presented 
the next day to follow up.  The veteran reported that his eye 
felt normal, there was no foreign body sensation, no 
photophobia, no pain, and no decreased visual acuity.  The 
assessment was corneal abrasion, resolved.  Treatment on one 
occasion cannot be considered a chronic disorder.  Moreover, 
on the clinical examination for separation from service, the 
veteran's eyes and vision were evaluated as normal.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  With respect 
to the veteran's eyes, although in April 1997 the veteran 
reported dry eyes since the Persian Gulf, in light of the 
lack of any relevant history reported between 1992 and 1997, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  With respect to the veteran's knees, the record is 
absent complaints, findings or diagnoses of any knee 
pathology until the June 2003 VA examination.  An August 2002 
examination demonstrates that the veteran's lower extremities 
showed full range of motion without cyanosis, clubbing, or 
edema.  Pulses were 3+, strength was 5/5, and deep tendon 
reflexes were normal.  Thus, in light of the lack of any 
relevant history reported between 1992 and 2003, service 
connection is not warranted under 38 C.F.R. § 3.303(b).         

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has current disabilities.  At the June 2003 VA 
examinations, the examiners diagnosed retropatellar pain 
syndrome, meibomian gland dysfunction, and dry eye syndrome.  
At the August 2004 VA examination, the examiner diagnosed 
blepharitis both eyes.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disability and military service.  However, no 
medical professional has ever related this condition to the 
veteran's military service.  The medical evidence does not 
show treatment or diagnosis of these problems until a number 
of years after service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  The appellant did not begin to state he had 
experienced eye problems until 1997 or knee problems until 
2003.    

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for a bilateral knee 
disability, to include as due to undiagnosed illness, is 
denied.

Entitlement to service connection for a bilateral eye 
disability, to include as due to undiagnosed illness, is 
denied.


REMAND

As noted above, the issues of entitlement to service 
connection for heart problems, costrochrondritis, and a skin 
condition all as due to undiagnosed illness were denied by VA 
in an April 2001 rating decision that was not appealed.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.    

Therefore, the veteran's May 2002 requests for service 
connection for a skin condition, chronic chest pain, and 
irregular heart beat are, in essence, requests to reopen 
finally denied claims.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that in the July 2003 rating decision, the RO 
adjudicated the claims for heart problems (now claimed as 
irregular heart beat), costrochrondritis, and dermatitis 
(also claimed as a skin condition) as new claims.  Therefore, 
the Board finds that the RO reopened these previously-denied 
claims.  

On appeal, however, the Board must make its own determination 
as to whether any newly submitted evidence warrants a 
reopening of the claims.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA required VA to notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Id.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any actions needed to 
comply with the VCAA, in the context of a 
claim to reopen, see Kent, supra, have 
been accomplished.

2.  The case should be readjudicated.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


